Citation Nr: 1111198	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  04-32 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for tonsillar, throat, and oropharyngeal cancer, claimed as soft tissue carcinoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active service from September 1967 to July 1969 and he was a recipient of the Purple Heart.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs Regional Office (RO) in Los Angeles, California, which, in pertinent part, denied entitlement to the claim currently on appeal.  This claim was previously remanded by the Board in November 2006 and January 2008 for additional evidentiary development.  

In September 2006, the Veteran testified before the undersigned Veterans Law Judge in a video conference hearing.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  


FINDING OF FACT

The Veteran's tonsillar, throat, and oropharyngeal cancer did not manifest during, or as a result of, active military service, nor is it due to exposure to herbicidal agents such as Agent Orange.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for tonsillar, throat, and oropharyngeal cancer, to include as secondary to exposure to herbicidal agents such as Agent Orange, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  




	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

Letters sent to the Veteran in June 2003, August 2006 and February 2008 addressed all notice elements listed under 3.159(b)(1) and the June 2003 letter was sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Even though the Veteran was not provided with the Dingess requirements (specifically, how disability ratings and effective dates are assigned) until after the initial adjudication of the claim, the claim was subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  In any event, because the claim is being denied, any question as to the appropriate disability rating or effective date is moot, and there can be no failure-to-notify prejudice to the Veteran.  See Dingess/Hartman, 19 Vet. App. at 484. 

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service medical records.  Also, the Veteran received VA medical examinations in April 2004 and May 2007, and a VA medical opinion was provided in January 2011.  VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of the Veteran's Social Security Administration (SSA) records and private medical records have also been incorporated into the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its prior remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that additional attempts were made to obtain more private treatment records and that the Veteran was scheduled for a VA examination which he attended in May 2007.  An addendum to this examination was also prepared in October 2009.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The presumption may be rebutted by affirmative, though not necessarily conclusive, evidence to the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).  

The following diseases are associated with herbicide exposure for purposes of the presumption: chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), but does not include cancer of the tongue.  38 C.F.R. § 3.309(e).  

A veteran who, during active military, naval or air service, served in Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  

Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f).  

"Service in Vietnam" means actual service in the country of Vietnam from January 9, 1962 to May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  (VA's requirement that a Veteran must have stepped foot on the landmass of Vietnam or the inland waters of Vietnam for agent orange/herbicide exposure presumption is a valid interpretation of the statute); VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off-shore of the Republic of Vietnam is not qualifying service in Vietnam).  In other words, for purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Facts and Analysis

The Veteran contends that he is entitled to service connection for tonsillar, throat, and oropharyngeal cancer, claimed as soft tissue carcinoma.  Specifically, the Veteran has asserted that this disability arose secondary to his exposure to Agent Orange.  However, as outlined below, the preponderance of the evidence of record demonstrates that this disability did not manifest during, or as a result of, active military service, to include as secondary to exposure to Agent Orange.  As such, service connection is not warranted.  

The Veteran's service treatment records demonstrate that he did not suffer from tonsillar, throat or oropharyngeal cancer during his active military service.  Post-service treatment records also demonstrate that the Veteran's cancer did not manifest during, or as a result of, active military service.  A December 2001 private treatment record indicates that the Veteran was diagnosed with a carcinoma of the tonsil and neck.  Examination revealed an infiltrating squamous cell carcinoma, moderately differentiated, mainly involving the lymphoid stroma.  A triple endoscopy, nasopharyngoscopy, tracheostomy, left radical neck dissection and left tonsillar fossa resection were performed in December 2001.  The Veteran was subsequently seen in April 2002 for treatment of severe mucositis and dysphagia from radiation and chemotherapy to the head and neck area.  None of these records suggest that the Veteran's cancer developed as a result of military service, to include as due to exposure to Agent Orange.  

The record also contains a private medical opinion prepared by a physician with the initials M.J.V. in May 2003.  According to Dr. V, an upper respiratory cancer is presumed to be caused by Agent Orange.  However, the evidence of record does not demonstrate that the Veteran has been diagnosed with a respiratory cancer.  As such, Dr. V's assertion is of no probative value.  

The Veteran was subsequently afforded a VA examination in April 2004.  It was noted that the Veteran was diagnosed with head and neck cancer involving the left cervical lymph nodes in early 2001.  The Veteran denied tobacco use in the past and stated that he was a social drinker until 5 years earlier.  The examiner diagnosed the Veteran as status post radical neck dissection of the left neck with chemotherapy and radiation treatment for head and neck cancer.  No opinion regarding etiology was provided during this examination.  

Dr. V submitted an additional statement to VA in September 2004.  Dr. V noted that the Veteran was stationed in South Vietnam.  As a result, Dr. V indicated that he could not exclude a possibility of toxic exposure to Agent Orange or any other toxic exposure while the Veteran was serving in Vietnam.  While the Board has considered this statement, it does not add support to the Veteran's claim.  Dr. V did not opine that the Veteran's cancer was in fact due to Agent Orange, and as will be discussed below, VA has already conceded that the Veteran was in fact exposed to Agent Orange and other herbicidal agents during his military service.  

The Veteran was afforded an additional VA examination in May 2007.  The examiner opined that the Veteran's squamous cell carcinoma of the tonsils was in no way related to any soft tissue sarcoma, nor was it a cancer of the upper respiratory system.  Therefore, the examiner indicated that there was a far less than 50 percent probability that the Veteran's condition was related to military service.  

An addendum to the above examination report was prepared in October 2009.  The Veteran was noted to have a diagnosis of squamous cell carcinoma of the tonsil, moderately differentiated, status post radiation and chemotherapy.  The examiner concluded that the Veteran did not suffer from a soft tissue sarcoma or a cancer of the upper respiratory system, as the tonsil is made of lymphoid tissue and is not part of the respiratory system.  

Finally, in light of the lack of discussion provided by the above VA examinations, the Board requested a medical opinion regarding the Veteran's claim in December 2010.  In January 2011, a medical opinion was provided to the Board.  The opinion was provided by a physician in the Section of Hematology/Oncology in the Charleston VA Medical Center's Medical Service.  The physician noted reviewing each page of the Veteran's claims file which took approximately five hours.  The physician concluded that it was highly unlikely (far less than a 50 percent probability) that the Veteran's cancer manifested as a result of exposure to herbicidal agents such as Agent Orange.  It was noted that there were no studies whatsoever providing epidemiologic or other support for a connection between herbicidal agents or oropharyngeal squamous cell carcinoma.  The physician also opined that there was no evidence in the available records to suggest that the Veteran's cancer arose during military service, since it is extraordinarily unlikely that a tonsillar or oropharyngeal squamous cell carcinoma would arise and then lie utterly dormant and clinically unrecognizable for more than 30 years.  

The physician further opined that it was extremely unlikely that a maximum two year exposure to any toxic agent (herbicidal or otherwise) would cause a malignancy of any sort to arise roughly three decades later.  Therefore, it was noted that it was highly unlikely (far less than a 50 percent probability) that the Veteran's cancer manifested as a result of military service.  The physician noted the positive opinion provided by Dr. V.  However, he indicated that he completely disagreed with his opinion.  This was due to the fact that there was simply no evidence in the literature that a two year exposure to any toxin can cause tonsillar or oropharyngeal squamous cell carcinoma to arise more than 30 years after exposure.  The physician noted that such a cause and effect relationship was not fundamentally impossible, but that it was extremely unlikely.  

Finally, the physician noted that the Veteran worked as a welder for between 10 to 30 years after his separation from active duty.  The physician felt that this job would result in the Veteran steadily inhaling toxins associated with this occupation, including a variety of heavy metals.  The physician noted that the medical literature strongly suggested a link between a variety of heavy metals and the development of a wide variety of cancers.  Therefore, the physician opined that the Veteran was likely correct in his belief that his cancer was due to exposure to toxic substances.  However, the physician felt that the relevant toxins were inhaled during a much longer period of post-service civilian work rather than during the Veteran's relatively brief military service. As such, the physician noted that, if his suspicions were proven correct upon further evaluation, that this is more of a worker's compensation issue rather than a VA issue.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for tonsillar, throat and oropharyngeal cancer, to include as secondary to Agent Orange exposure.  Initially, the Board recognizes that the Veteran was exposed to herbicidal agents during his military service.  According to the Veteran's DD-214, he was a recipient of the Vietnam Service Medal and the Vietnam Campaign Medal, and as such, his exposure to herbicidal agents such as Agent Orange is presumed.  See 38 U.S.C.A. § 1116(f).  However, the Veteran does not suffer from one of the diseases listed at 38 C.F.R. § 3.309(e), and as such, the presumption of in-service incurrence due to Agent Orange is not applicable.  

The Board recognizes that the Veteran has argued that his cancer was either a respiratory cancer or a soft tissue sarcoma, which are diseases listed at 38 C.F.R. § 3.309(e).  Dr. V also appeared to indicate in his May 2003 statement that the Veteran's cancer should be considered a respiratory cancer.  However, the October 2009 VA examiner explained that the Veteran's cancer was not respiratory in nature, as the tonsil is made of lymphoid tissue and is not part of the respiratory system, and that it was not a soft tissue sarcoma.  Dr. V provided no information in support of his assertion that the Veteran's cancer should be considered a respiratory cancer.  

While the Veteran asserts that his cancer should be presumptively service-connected due to his exposure to Agent Orange, the Board has also considered his claim on a direct basis to afford him all possible avenues of entitlement.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994) (when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis).  However, as discussed above, there is no evidence of this disability manifesting during military service and the January 2011 VA physician opined that it was extraordinarily unlikely that this type of cancer would have begun during military service and then lay utterly dormant and clinically unrecognizable for more than 30 years.  Therefore, the preponderance of the evidence of record demonstrates that this disability did not manifest during active military service.  

Likewise, the preponderance of the evidence of record demonstrates that the Veteran's cancer did not manifest as a result of military service, to include as due to exposure to Agent Orange.  According to the May 2007 VA examiner, there was a far less than 50 percent probability that the Veteran's condition was related to military service.  The January 2011 VA physician further explained that there were no medical studies suggesting any etiological relationship between herbicidal agents and oropharyngeal squamous cell carcinoma.  The physician also concluded that it was extremely unlikely that a two year exposure to any toxin would cause tonsillar or oropharyngeal squamous cell carcinoma to arise more than 30 years later.  Finally, the physician felt that the Veteran's cancer was more likely related to exposure to substances such as heavy metals during his post-service occupation as a welder.  Therefore, the preponderance of the evidence of record demonstrates that the Veteran's cancer did not manifest as a result of military service.  

The Board recognizes that Dr. V indicated in a September 2004 statement that he could not exclude a possibility of toxic exposure to Agent Orange or any other toxic exposure while the Veteran was serving in Vietnam.  However, as already noted, VA has conceded that the Veteran was exposed to herbicidal agents and the January 2011 VA physician also opined that it was less likely than not that this exposure resulted in the Veteran's cancer.  Therefore, Dr. V's statement that the Veteran was exposed to toxic substances during military service does not demonstrate entitlement to service connection.  

Finally, the Board has considered the testimony offered by the Veteran in support of his claim.  In a July 2007 statement, the Veteran indicated that the Worker's Compensation Board concluded that his disability was not work-related, and he could not understand why his cancer was not found to be related to military service since he did not smoke or drink.  However, as noted by the January 2011 VA physician, there is no evidence to support the Veteran's assertion that a mere two year exposure to toxic chemicals would result in this type of cancer some three decades later.  The Veteran also testified during his September 2006 hearing that he believed his cancer was in sufficient proximity to the respiratory system, and when affording him the benefit of the doubt, it should be found to be related to Agent Orange.  However, as noted by the May 2007 VA examiner, there is no correlation between the location of the Veteran's cancer and the respiratory system.  Finally, while the Veteran has asserted that his cancer was secondary to Agent Orange, the record contains no evidence to demonstrate that the Veteran is competent to provide a medical opinion linking his cancer to exposure to herbicides some 30 years earlier.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  As such, the Veteran's testimony does not demonstrate entitlement to service connection.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for tonsillar, throat, and oropharyngeal cancer, claimed as soft tissue carcinoma, must be denied. 







	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for tonsillar, throat, and oropharyngeal cancer, claimed as soft tissue carcinoma, is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


